DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/27/2020 Non-Final Office Action, claims 29-48 were pending and rejected. 
Applicant filed a terminal disclaimer filed on 11/24/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of U.S. Pat. Nos. 9,533,962 B2, 9,872,855 B2, and 10,548,879 B2, which was approved.
Claims 29-48 remain pending as filed on 05/29/2020.

Remarks and Amendments
	Claims 29-48 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-28 of U.S. Patent No. 9,533,962 B2 (issued 01/03/2017).
	Claims 29-44 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,872,855 B2 (issued 01/23/2018).
	Claims 29-44 were rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,548,879 B2 (issued 02/04/2020). Note, the rejection incorrectly identifies this patent as 10,548,897, in which the 9 and 7 are erroneously transposed. 
	Applicant’s Terminal Disclaimer obviates these rejections which are hereby withdrawn.

Conclusion
Claims 29-48 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655